

Exhibit 10.20
 
 

   [nedaklogo.jpg]  

 

 


December 30, 2011




David Neubauer
TNDK, LLC
1045 North 115th Street, Suite 200
Omaha, Nebraska 68154


RE:           TNDK Equity Investment


Mr. Neubauer:


The purpose of this letter agreement (the “Letter Agreement”) is to set forth
the terms and conditions pursuant to which TNDK, LLC, a Delaware limited
liability company (“TNDK”), will make an equity investment of Five Million
Dollars ($5,000,000.00) (the “TNDK Investment”) in NEDAK Ethanol, LLC (“NEDAK”)
in exchange for Five Hundred (500) of the Class B Preferred Membership Units in
NEDAK (the “Class B Units”) as described in that certain Private Placement
Memorandum dated April 7, 2011, as supplemented July 20, 2011 and December 23,
2011 (collectively, the “PPM”), and to set forth certain other agreements
between NEDAK and TNDK related to the potential TNDK Investment.
 
1.           TNDK Investment.  If NEDAK has satisfied all of the conditions set
forth in Section 1(a) of this Letter Agreement as of December 30, 2011, then on
such date TNDK shall wire funds representing the TNDK Investment (the “TNDK
Subscription Funds”) into the escrow account at First Dakota National Bank (the
“Escrow Agent”) established by NEDAK to hold all subscription proceeds received
pursuant to the PPM and shall deliver to NEDAK concurrently therewith (a) a duly
executed Subscription Agreement in the form attached hereto as Exhibit 1 (the
“Subscription Agreement”), and (b) a duly executed signature page to the Fourth
Operating Agreement (as defined in Section 2(c)(vi) below) (collectively, the
“Subscription Documents”).  Notwithstanding anything contained herein to the
contrary, NEDAK understands and agrees that the obligation of TNDK to deliver
the TNDK Subscription Funds and the related Subscription Documents shall be
expressly conditioned upon satisfaction of the conditions set forth in Section
2(c) of this Letter Agreement.


(a)           Joint Communication to Escrow Agent. NEDAK and TNDK shall have
delivered a joint written communication to the Escrow Agent disclosing the
existence of, and the terms and conditions set forth in, this Letter Agreement,
and TNDK shall have received a written communication from the Escrow Agent
reasonably acceptable to TNDK wherein the Escrow Agent has acknowledged the
existence of, and the terms and conditions set forth in, this Letter Agreement,

 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 2



and agreed that (A) it shall not release any of the subscription funds held in
escrow pursuant to the Escrow Agreement, including the TNDK Subscription Funds,
until the Escrow Agent has received the written confirmation from TNDK required
pursuant to Section 2(b) of this Letter Agreement and (B) that it shall
obligated to repay the TNDK Subscription Funds pursuant to the requirements of
Section 2(g) of this Letter Agreement


2.           TNDK Investment Conditions.


(a)           Escrow Conditions.  NEDAK is currently engaged in negotiations
with both its senior lending group led by AgCountry Farm Credit Services (the
“Senior Lending Group”) related to a senior secured credit facility (the “Senior
Loan”) and Arbor Bank (the “TIF Lender”) for its loan related to its tax
increment financing (the “TIF Loan”) to restructure both the Senior Loan and the
TIF Loan and address existing defaults under the respective loan agreements (the
“Loan Restructuring”). As set forth in the PPM and the Escrow Agreement dated
August 9, 2011 between NEDAK and the Escrow Agent (the “Escrow Agreement”), all
subscription proceeds received by NEDAK pursuant to the PPM, including the TNDK
Subscription Funds, shall be held in escrow until certain conditions are
satisfied, including, without limitation, the following:


(i)           the Senior Lending Group shall have executed a loan modification
agreement amending the Senior Loan on terms acceptable to the NEDAK Board of
Directors (the “NEDAK Board”), pursuant to which all existing defaults
thereunder are waived and amortization schedule and covenants modifications are
adopted; and


(ii)            the TIF Lender shall have executed a loan modification agreement
acceptable to the NEDAK Board, pursuant to which the TIF Loan is reinstated, all
existing defaults thereunder are waived and covenant modifications acceptable to
the NEDAK Board are adopted.


(b)           TNDK Approval.  In addition to the conditions set forth in 2(a)
above, the Escrow Agent shall not release any of the subscription funds held in
escrow pursuant to the Escrow Agreement, including the TNDK Subscription Funds,
until the Escrow Agent has received a written confirmation from TNDK that: (i)
the terms, conditions and final execution versions of the Loan Restructuring
documentation are acceptable to TNDK, (ii) the conditions set forth in Section
2(c) of this Letter Agreement have been satisfied, and (iii) NEDAK has delivered
to TNDK the documents required to be delivered to TNDK pursuant to Section 2(d)
of this Letter Agreement.
 
 
(c)           Conditions Precedent to Release of TNDK Subscription
Funds.  TNDK’s delivery of notice to the Escrow Agent to release the TNDK
Subscription Funds shall be expressly conditioned upon satisfaction of the
following:


(i)           the TIF Lender shall have agreed in a signed writing, to be
effective as of the Financial Close Date, reasonably acceptable to TNDK to
dismiss with prejudice its pending lawsuit against NEDAK filed with the District
Court of Douglas County, Nebraska on or about August 12, 2010, including the
summary judgment obtained by the TIF Lender pursuant thereto, and that pending
the dismissal of such lawsuit the TIF Lender shall

 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 3



forebear from taking any actions to enforce the summary judgment or otherwise a
final appealable order;


(ii)           NEDAK and Tenaska BioFuels, LLC (“TBF”) shall have duly executed
the AMA (as defined in Section 3 of this Letter Agreement) to be effective as of
the Financial Close Date;


(iii)           NEDAK shall have delivered a Secretary Certificate certifying
that the NEDAK Board has approved and adopted the Fifth Amended and Restated
Operating Agreement in the form attached hereto as Exhibit 2 (the “Fifth
Operating Agreement”) to be effective one (1) day after the Financial Close
Date;


(iv)           NEDAK shall have provided evidence reasonably acceptable to TNDK
reflecting subscription funds held in escrow pursuant to the PPM in the
aggregate amount of Five Million Five Hundred Thousand Dollars ($5,500,000) from
subscribers for Class B Units other than TNDK;


(v)           NEDAK shall have delivered to TNDK the duly executed and notarized
Payables Affidavit (as defined in Section 5(b)(ii) of this Letter Agreement);


(vi)           NEDAK shall have delivered a Secretary Certificate certifying
that the Fourth Amended and Restated Operating Agreement in the form attached as
Exhibit A to the PPM (the “Fourth Operating Agreement”) has been approved by the
NEDAK Board as modified to reflect the new conversion rate entitling each holder
of a Class B Unit to exchange one (1) Class B Unit for twelve (12) of the NEDAK
common units (the “New Conversion Rate”) which Fourth Operating Agreement shall
be effective upon the Financial Close Date; and


(vii)           the terms, conditions and current drafts of the documentation
relative to the Loan Restructuring are acceptable to TNDK.


(d)           On the Financial Close Date, NEDAK shall deliver the following to
TNDK:


(i)           an opinion (the “Legal Opinion”) from Husch Blackwell, LLP,
counsel for NEDAK, dated as of the Financial Close Date, in form and substance
reasonably acceptable to TNDK;


(ii)           a certified copy of the duly executed Fourth Operating Agreement;
and


(iii)           a certified copy of the duly executed Fifth Operating Agreement.


 (e)           TNDK Cooperation and Assistance.  TNDK agrees to cooperate and
reasonably assist NEDAK in connection with the Loan Restructuring negotiations
with the Senior Lending Group and the TIF Lender.

 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 4



(f)           Transaction Documents.  For purposes of this Letter Agreement, the
term “Transaction Documents” shall mean and refer to this (i) Letter Agreement,
(ii) the Fifth Operating Agreement, (iii) the AMA and (iv) the Legal Opinion.
(g)           Repayment of TNDK Subscription Funds.  In the event the Financial
Close Date does not occur on or before December 31, 2011 for any reason, then
the Escrow Agent shall return directly to TNDK the TNDK Subscription Funds
within five (5) business days after receiving written notice form TNDK that the
Financial Close Date did not occur on or before December 31, 2011.
 
3.           Asset Management Agreement.  Effective as of the Financial Close
Date (as defined below), NEDAK and TBF shall enter into an Asset Management
Agreement (the “AMA”).  The AMA shall have an initial term of seven (7) years
and such other terms as mutually agreed upon by TBF and NEDAK.  For purposes of
this Agreement, the term “Financial Close Date” shall mean the date upon which
both (a) the Loan Restructuring has been finalized to the reasonable
satisfaction of both the NEDAK Board and TNDK, and (b) the offering of Class B
Units pursuant to the PPM has been closed and NEDAK and TNDK have delivered
instructions to the Escrow Agent to release the subscription funds held in
escrow.  The Financial Close Date is currently anticipated to be December 30,
2011.


4.           Director Payables.  NEDAK currently has outstanding payables to the
directors serving on the NEDAK Board for past due directors fees (the “Director
Payables”).  TNDK agrees that at or subsequent to Financial Close Date, NEDAK
shall take such steps as necessary to convert the Director Payables into Class A
Preferred Membership Units (the “Class A Units”) in NEDAK and issue Class A
Units to the directors in accordance with Exhibit 3 attached hereto with such
Class A Units having the rights and privileges of Class A Unit Holders set forth
in the Fourth Operating Agreement (as defined in Section 2(c)(vi) of this Letter
Agreement), including, without limitation, the 10% Class A Unit preferred
return; provided, that upon the effective date of the Fifth Operating Agreement
(as defined in Section 2(c)(iii) of this Letter Agreement), such Class A Units
shall have the rights and privileges of Class A Unit Holders set forth in the
Fifth Operating Agreement.


5.           Other Outstanding Payables.


(a)           Payment of Outstanding Payables.  NEDAK and TNDK agree that
subsequent to the Financial Close Date, NEDAK shall utilize the subscription
proceeds received pursuant to the PPM, including the TNDK Subscription Funds,
and/or such additional funds received by NEDAK pursuant to the terms of the AMA
(collectively, the “Cash Proceeds”) to make the following payments:


(i)           Payment in full to J.E. Meuret Grain Company for the outstanding
payable due as of the Financial Close Date;


(ii)           Repayment of those certain loans made by the directors of NEDAK
in the aggregate amount of $75,000 for use by NEDAK to make certain payments to
the TIF Lender;

 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 5



(iii)           Repayment of those certain loans made by the directors of NEDAK
in the aggregate amount of $18,750 for costs associated with the original
organization of the  company;


(iv)           Payment of those certain accounts payable owing to farmers
providing corn to NEDAK in the aggregate amount of up to Three Million Two
Hundred Seventy-Seven and Ten Dollars ($3,277,010); and


(v)           Payment of amounts owing to Quantum Growth Group, LLC in the
amount of $70,000 pursuant to that certain letter engagement agreement dated
June 11, 2010, as amended by letter agreement dated July 16, 2010.


(b)           Other Agreements.  In addition to the above payments, NEDAK also
agrees to the following:


(i)           Subsequent to the Financial Close Date, NEDAK shall commence
discussions with HWS Energy Partners, L.L.C. (“HWS”) and use commercially
reasonable efforts to renegotiate the terms of that certain Plant Operating
Agreement dated July 7, 2007 (the “HWS Agreement”) to eliminate, or materially
reduce, the “Fee at Risk” payments set forth in the HWS Agreement; and


(ii)           On the Financial Close Date, NEDAK will deliver to TNDK an
affidavit (the “Payables Affidavit”) signed by both its:  (A) President and
General Manager, and (B) the Chairman of the Board, confirming that except for
those payables referenced in this Section 5 and the payment of such taxes, fees,
expenses or other amounts set forth in Section 6 below, that NEDAK does not have
any other outstanding payables in amounts in excess of $10,000 on an individual
payable basis.


6.           Sources and Use of Cash.   TNDK and NEDAK agree that subsequent to
the Financial Close Date, in addition to the payments referred to in Section 5
above, NEDAK shall have the right to utilize the Cash Proceeds as set forth in
this Section 6 for the following expenditures, subject to lender approval:


(a)           Approved Non-Capital Expenditures.  NEDAK shall have the right to
use the Cash Proceeds for the expenditures set forth in Exhibit 4 attached
hereto in order to pay down the Senior Loan pursuant to the requirements of the
Loan Restructuring, pay outstanding tax payables, and pay the other fees and
expenses incurred by NEDAK in connection with the offering of Class B Units, the
restructuring of the Senior Loan and TIF Loan and the negotiation of the AMA as
described in Exhibit 4; provided, however, in the event that the actual cost for
the respective expenditure exceeds the estimated expenditure amount set forth on
Exhibit 4 by more than five percent (5%) (the “Ex Increase Amount”); NEDAK shall
be required to obtain approval from TNDK prior to paying the Ex Increase Amount.


 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 6



 
(b)           Approved Capital Expenditures.  NEDAK shall have the right to use
the Cash Proceeds to make those capital expenditures set forth on Exhibit 5
attached hereto; provided, however, in the event that the actual cost for the
respective capital expenditure exceeds the estimated capital expenditure amount
set forth on Exhibit 5 by more than five percent (5%) (the “Cap Ex Increase
Amount”); NEDAK shall be required to obtain approval from TNDK prior to paying
the Cap Ex Increase Amount.
 
Except as set forth in this Section 6 or Section 5 above, NEDAK’s right to
utilize the Cash Proceeds shall at all times from and after the Financial Close
Date be subject to the TNDK approval requirements set forth in Section 5.18 of
the Fifth Operating Agreement.


7.           Environmental Matters.  Within sixty (60) days following Financial
Close, NEDAK agrees to undertake a mutual review of the environmental and safety
status of the NEDAK plant with TNDK in order to assess compliance of HWS with
the terms of the HWS Agreement related to applicable environmental and safety
laws and regulations (the “HWS Review”).  If, upon completion of the HWS Review,
NEDAK or TNDK discover any material breaches of the HWS Agreement, NEDAK agrees
that it will promptly issue a notice of default to HWS for such breaches
demanding that HWS cure the respective breaches within the applicable cure
period set forth in the HWS Agreement.  In the event that HWS fails to cure such
breaches as required under the HWS Agreement, NEDAK agrees to seek the
termination of the HWS Agreement subject to and in accordance with the terms of
the HWS Agreement.  For the avoidance of doubt, NEDAK and TNDK understand and
agree that the obligations of NEDAK set forth in this Section 7 are expressly
subject to the terms of the HWS Agreement and nothing contained in this Letter
Agreement shall be construed to obligate NEDAK to take steps to terminate the
HWS Agreement if a contractually permissible right to terminate HWS is not
available pursuant to the terms of the HWS Agreement.


8.           PPM Supplement.  NEDAK intends to prepare and distribute a
supplement to the PPM (the “Second PPM Supplement”)  to disclose the New
Conversion Rate, the current terms of the TNDK Investment, the current status of
negotiations with TBF relating to the AMA, the intent of the NEDAK Board to
adopt a Fifth Operating Agreement and a summary of the modifications to be
included therein, the current status of negotiations with the Senior Lending
Group and the TIF Lender and any additional items that NEDAK determines to
include in the Second PPM Supplement.  Prior to distribution of the Second PPM
Supplement, TNDK shall have the right to review the Second PPM Supplement and to
approve the disclosures related to the TNDK Investment which approval shall not
be unreasonably withheld.
 
 
9.           Loan Restructuring Condition.  The parties hereto understand and
agree that the obligations of the parties under this Letter Agreement, and any
deliverables required pursuant hereto, are subject to and expressly conditioned
upon the negotiation of the Loan Restructuring on terms acceptable to the NEDAK
Board and approved by TNDK.


10.           Indemnification.  NEDAK shall indemnify, defend, protect and hold
harmless TNDK, each of TNDK’s members, managers, officers, directors, and
employees, and each person controlling TNDK within the meaning of Section 15 of
the Securities Act (the “TNDK Indemnified Parties”), against all expenses,
claims, losses, damages and liabilities (or actions, proceedings or settlements
in respect thereof) (collectively, “Losses”) arising out of or resulting
 
 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 7



from (a) third party claims against a TNDK Indemnified Party, other than a TNDK
Indemnified Party subject to such third party claim solely in his or her
capacity as a director of NEDAK, alleging any untrue statement of a material
fact contained in the PPM or any other document incident to the offering
contemplated by the PPM, or alleging any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any violation by NEDAK of the Securities Act, applicable
state securities laws, or any rule or regulation thereunder applicable to NEDAK
and relating to action or inaction required of NEDAK in connection with the
offering contemplated by the PPM, and (b) claims by or fines or penalties issued
by any state or federal governmental authority that directly arise out of or
result from the failure of the NEDAK plant to operate in compliance with all
applicable environmental laws and regulations or the conditions or provisions of
all applicable permits; provided, that any such claims, fines or penalties are
based solely on conditions or failures existing on or before the Financial Close
Date.  For the avoidance of doubt, the parties understand and agree that NEDAK’s
indemnification obligations for Losses pursuant to this Section 10 do not extend
to any losses sustained by TNDK in its capacity as a holder of Class B Units, or
any other class of units, of NEDAK.


11.           Third Party Beneficiaries.  The provisions of this Letter
Agreement are intended for the sole benefit of TNDK and NEDAK and, except to the
extent expressly provided in this Letter Agreement for the benefit of any TNDK
Indemnified Parties to be indemnified hereunder, shall not imply or create any
rights on the part of, or obligations to, any other person or entity.


12.           Governing Law.  This Letter Agreement shall be governed by the
internal laws of the State of Nebraska, excluding its conflict of laws
provisions.


13.           Conflicts in Documentation.  In the event of a conflict or
variation between any provision within the Transaction Documents and the PPM,
the Transaction Documents shall take precedence over the PPM.


14.           Survival.  Except for the terms and conditions set forth in this
Letter Agreement which by their terms expire as of the Financial Close Date, all
other agreements and covenants between NEDAK and TNDK set forth in this Letter
Agreement shall survive the Financial Close Date.


15.           Effective Date.  This Letter Agreement shall be effective upon the
date signed by TNDK below (the “Effective Date”).
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TNDK, LLC
December 30, 2011
Page 8





Very truly yours,
 
NEDAK ETHANOL, LLC






By:    Jerome
Fagerland                                                                         




Its:   President and Gen
Manager                                                                         



 
ACKNOWLEDGED AND AGREED TO
AS OF THE 30th DAY OF DECEMBER, 2011:


TNDK, LLC,
a Delaware limited liability company






By:   Jerry K.
Crouse                                                                
Its:      Jerry K. Crouse
           Chief Executive Officer
           Vice Chairman





 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT 1


Subscription Agreement




(attached)





                                                                
 
i

--------------------------------------------------------------------------------

 

NEDAK ETHANOL, LLC
SUBSCRIPTION BOOKLET

                                                               
 
ii

--------------------------------------------------------------------------------

 

NEDAK ETHANOL, LLC
a Nebraska Limited Liability Company


IMPORTANT NOTICE TO SUBSCRIBERS


This Subscription Booklet for Nedak Ethanol, LLC, a Nebraska limited liability
company (the “Company”), contains execution copies of the documents required to
be completed, signed and submitted to the Company in order to purchase Class B
Preferred Membership Units (the “Units”) of the Company in the offering (the
“Offering”) made by the Company pursuant to the Company’s Confidential Private
Placement Memorandum (the “Memorandum”).




You should read the Memorandum and any supplements thereto, carefully and
thoroughly for a full description of the Company, the Offering and the
Units.  The Units are speculative securities, involve a high degree of risk, and
are subject to substantial transfer restrictions.  No public or other market for
the Units exists or is expected in the future.  The Units are suitable only as a
long-term investment for investors who can afford to lose their entire
investment.  See “RISK FACTORS” set forth in the Memorandum for important
factors you should consider before subscribing for any Units.


Please direct any questions regarding the Offering or the subscription process
to Jerome Fagerland.  The contact information for the Mr. Fagerland is set forth
in the Memorandum.


The Offering is subject to certain Escrow Conditions (as further described
herein) and the Company reserves the right to reject your subscription for any
reason in its sole discretion.  If the Escrow Conditions are not satisfied or
the Company rejects your subscription, it will return your subscription
materials and subscription payment to you.

                                                                 
 
iii

--------------------------------------------------------------------------------

 

INSTRUCTIONS TO INVESTORS


This Subscription Booklet contains: (a) a Subscription Agreement (the
“Subscription Agreement”); and (b) a Subscriber Questionnaire which is attached
to the Subscription Agreement as Appendix 1.  The person or entity making the
investment (the “Subscriber”) (or its authorized officer or representative) must
complete all of the above-referenced documents and properly execute all of the
signature pages before the Company will consider accepting the subscription.
 
TO SUBSCRIBE FOR UNITS IN THIS OFFERING, YOU MUST:
 
A.           Subscription Agreement.  Review carefully, complete, and sign the
attached Subscription Agreement and complete all of the information on the
signature page of the Subscription Agreement (signature page consists of 2
pages).  Note that each Subscriber (including joint owners) must sign the
Subscription Agreement.
 
B.           Subscriber Questionnaire.  Review carefully, complete, and sign the
Subscriber Questionnaire that is attached to the Subscription Agreement as
Appendix 1.  Each Subscriber (including joint owners) must answer all of the
relevant questions set forth on the “Subscriber Questionnaire” and sign the
questionnaire where indicated in Part C therein.


C.           Subscription Funds.  Pay the subscription amount set forth in Item
A.2 on the signature page to the Subscription Agreement via check payable to
“NEDAK Ethanol, LLC.”
 
D.           Return of Documents.  Please return items A, B and C (listed above)
to:


NEDAK Ethanol, LLC
Attn: Subscriptions
87590 Hillcrest Road
P.O. Box 391
Atkinson, Nebraska 68713



                                                                  
 
iv

--------------------------------------------------------------------------------

 
Exhibit 10.20

NEDAK ETHANOL, LLC
SUBSCRIPTION AGREEMENT


THE SECURITIES SUBSCRIBED FOR HEREBY ARE ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES
LAW.  THE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT AND SAID LAWS.


THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) by and between NEDAK
ETHANOL, LLC, a Nebraska limited liability company (the “Company”), and the
undersigned subscriber(s) (the “Subscriber”) is made effective as of the date on
which the Company accepts this Subscription Agreement by executing the
Acceptance form below.
 
1.           Private Placement Memorandum.  Subscriber understands that the
offering of Class B Preferred Membership Units (the “Units”) of the Company are
being made only pursuant to the Company’s Confidential Private Placement
Memorandum dated April 7, 2011, including the appendices attached and any
supplements thereto (the “Memorandum”) and that certain Letter Agreement dated
December 30, 2011 (the “Letter Agreement”) entered into between the Company and
Subscriber.
 
2.           Subscription for Units.  Subscriber hereby offers to purchase from
the Company the Units in the amounts set forth on the execution portion of this
Subscription Agreement (minimum of $10,000 unless waived by the Company) on the
terms and conditions set forth in this Subscription Agreement and the Letter
Agreement.  Subscriber understands that the Company may accept this offer for
all of the Units subscribed for herein or may reject this subscription with
notice, in full, with or without cause.  Subscriber understands that the
execution and delivery of this Subscription Agreement will not constitute an
agreement between Subscriber and the Company until this Subscription Agreement
has been accepted by the Company and the Escrow Conditions (as defined in
Section 3(c)) and the Additional Escrow Conditions (as defined in Section 3(d))
are satisfied.
 
3.           Subscription Funds; Acceptance Procedures.
 
a.           This Subscription Agreement must be accompanied by cash or a check
payable to “NEDAK Ethanol, LLC” for the Total Subscription Amount set forth in
Item A on the signature page to this Subscription Agreement.
 
b.           Subscriber will be notified if all of its subscription is rejected,
in which case Subscriber shall receive a return of its subscription payment,
without interest.  In the event Subscriber does not receive the aforementioned
rejection notice, the entire subscription shall be deemed accepted.
 

 
 
 

--------------------------------------------------------------------------------

 

c.           All subscription proceeds received in this Offering will be
deposited in a segregated account with a financial institution selected by the
Company’s Board (the “Escrow Agent”) until the corresponding subscription is
accepted or rejected and, upon acceptance, all subscription proceeds shall be
held with the Escrow Agent until each of the following conditions (“Escrow
Conditions”) has been satisfied: (i) the Escrow Agent has received subscription
proceeds of at least ten million dollars ($10,000,000); (ii) the Company’s
senior lending group has executed a loan modification agreement acceptable to
the Company’s Board, pursuant to which all existing defaults are waived and
amortization schedule and covenants modifications are adopted, (iii) the
Company’s TIF Lender has executed a loan modification agreement acceptable to
the Company’s Board, pursuant to which the TIF Loan is reinstated, all existing
defaults are waived and acceptable covenant modifications are adopted, and (iv)
the proposed Fourth Amended and Restated Operating Agreement, as provided in
Exhibit A of the Memorandum (the “Proposed Operating Agreement”), is duly
adopted by the Company’s Board; provided that, in lieu of forgoing (ii) and
(iii), the Company’s Board may also obtain substitute lending arrangements that
result in the repayment of either or both of the Senior Loan and the TIF Loan,
and execution of new loan agreements with one or more new lenders at terms
acceptable to the Company’s Board, all of which as set forth in the Escrow
Agreement attached as Exhibit C to the Memorandum.  Only upon satisfaction of
the forgoing conditions (whether modification of the existing loan agreements or
execution of new loan agreements) will the escrowed funds be released to the
Company.  Prior to release, subscription funds will be held by the Escrow Agent
and will be returned to the Subscribers without interest, if the escrow release
conditions have not been satisfied by August 31, 2011 (the “Offering Termination
Date”).  The Offering Termination Date may be extended by the Company’s Board,
but not later than December 31, 2011.
 
d.           In addition to the Escrow Conditions, all subscription proceeds
shall be held with the Escrow Agent until the Escrow Agent has received a
written confirmation from Subscriber that the conditions described in Sections
2(b)(i), 2(b)(ii) and 2(b)(iii) of the Letter Agreement have been satisfied (the
“Additional Escrow Conditions”).
 
4.           Representations and Warranties.  Subscriber hereby represents and
warrants to the Company as follows:
 
a.           If Subscriber is a natural person, Subscriber is 21 years of age or
older and has legal competence and the capacity to execute this Subscription
Agreement and the documents and agreements delivered pursuant hereto.


b.           If Subscriber is a corporation, limited liability company,
partnership, trust or other entity, Subscriber is authorized, empowered and
qualified to execute this Subscription Agreement and to make the subscription
for the Units as herein contemplated.  The person designated as an officer on
the signature page hereof is fully authorized to make decisions for and to bind
Subscriber to legal obligations.

                                                                   
 
2

--------------------------------------------------------------------------------

 



c.           Subscriber has had an opportunity to make inquiries concerning the
business affairs and financial condition of the Company.  Subscriber has been
given the opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
offering and to obtain such additional information as Subscriber deems necessary
to verify the accuracy of the information contained in the Memorandum and to
make an informed investment decision with respect to the Units.  Subscriber has
relied solely upon the information furnished in or in connection with the
Memorandum and the Letter Agreement, and Subscriber has not relied on any oral
or written representation or statement, except as contained in or furnished
pursuant to the Memorandum and the Letter Agreement, in making this
investment.  Without limiting the generality of the foregoing, Subscriber
expressly represents and warrants that it did not contact the Company in
response to any article relating to the Company or its principals published in a
publication of general circulation prior to the date hereof.  The Subscriber
acknowledges that it has been advised that Subscriber may further review
extensive information concerning the Company and its development via the
Company’s filings made under the Securities Exchange Act of 1934, which can be
found at the SEC’s website, www.sec.gov, however the filings are not
incorporated into the Memorandum or this Subscription Agreement.


d.           The Subscriber understands that the Memorandum has been prepared
solely for the benefit of prospective investors interested in the proposed
private placement of the Units.  The Subscriber has not distributed and will not
distribute the Memorandum or any other information concerning the Company to any
person other than those persons retained to advise the Subscriber with respect
thereto, and agrees that reproduction of the Memorandum, in whole or in part, or
the divulgence of any of its contents without the Company’s prior written
consent is prohibited.  The Subscriber agrees to return this Subscription
Agreement, the Memorandum and all other documents to the Company if the
Subscriber does not intend to subscribe for the purchase of the Units, the
Subscriber’s subscription is not accepted, or the Offering is terminated.  The
Subscriber did not become aware of this Offering on the basis of any form of
general solicitation or general advertising, but rather became aware of it
because of a pre-existing relationship with the Company’s directors and
affiliates.


 
 
     e.             The Subscriber has such knowledge and experience in
financial and business matters that the Subscriber is capable of evaluating the
merits and risks of the Subscriber’s investment in the Units and is able to bear
such risks, and has obtained, in the Subscriber’s judgment, sufficient
information from the Company or its authorized representatives to evaluate the
merits and risks of such investment.  The Subscriber has evaluated the risks of
investing in the Units and has determined that the Units are a suitable
investment for the Subscriber.  The Subscriber can afford a complete loss of the
investment in the Units, can afford to hold the investment in the Units for an
indefinite period of time, and

 

                                                                  
 
3

--------------------------------------------------------------------------------

 

 
 acknowledges that no dividends or distributions on the Units are expected to be
paid in the foreseeable future.

 
f.           If the Subscriber is an employee benefit plan (a “Plan”) as defined
in Employee Retirement Income Security Act of 1974 (“ERISA”), (i) the Subscriber
has considered an investment in the Company in light of the risks relating
thereto; (ii) the Subscriber has determined that, in view of such
considerations, the investment in the Company is consistent with the
Subscriber’s responsibilities under ERISA; (iii) the decision to invest was not
based on any advice or recommendation by the Company or any of the Company’s
affiliates and were made by the undersigned acting on behalf of the Plan; and
(iv) the Subscriber is independent of the Company and its affiliates and is
qualified to make such investment decisions.  If the Subscriber is not a Plan,
less than 25% of the Subscriber’s assets are owned by “benefit plan investors”
as defined in the regulations of the U.S. Department of Labor concerning those
categories of assets that constitute assets of an employee benefit plan.  The
Subscriber agrees to notify the Company promptly if the percentage of assets
which is owned by benefit plan investors should equal or exceed 25%.
 
g.           Subscriber is acquiring the Units for investment for Subscriber’s
own account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”) or other applicable securities laws.  Subscriber
has no present intent of distributing or selling to any other person any of the
Units.


h.           Subscriber is an accredited investor as defined in Rule 501 of
Regulation D promulgated under the Securities Act.


i.           Subscriber has completed, dated, signed and provided to the Company
a Subscriber Questionnaire as attached hereto as Appendix 1.  The information
contained therein is true and correct in all material respects, and the
information contained therein is provided as a material inducement to the
Company to sell the Units to Subscriber.


j.           Subscriber recognizes that this investment involves a high degree
of risk that could lead to the loss of some or all of the funds invested in the
Company and has taken full cognizance of and understands such risks, including
but not limited to those set forth under the caption “RISK FACTORS” in the
Memorandum.  Subscriber is knowledgeable about the business of the Company and
the risks related to it.


k.           Subscriber understands that the offer and sale of the Units are not
being registered under the Securities Act or state securities laws in reliance
on exemptions from registration under such laws, and the Company is basing its
reliance on that exemption in part on the representations, warranties,
statements, and agreements contained herein and those of other investors.

                                                                
 
4

--------------------------------------------------------------------------------

 

l.           Subscriber understands and agrees that the Units must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available and the Company is under no
obligation to register the Units.  A federal registration exemption as well as
relevant state exemptions will be required before a transfer of the Units is
permitted, and no assurances can be given that any such registration exemption
will be available.


m.           Subscriber is aware that currently there is no market for the
Units, that no market for the Units will develop, and that Subscriber may not be
able to sell or dispose of the Units because it is subject to stringent
limitations on transfer.  Subscriber acknowledges that there are substantial
risks of loss of investment incidental to the purchase of the Units and it may
not be possible to avoid the complete loss of the investment in the Units, and
represents that its financial position is such as to allow it to bear such
complete loss.


n.           The Subscriber agrees and is aware that:
 
 
(1)
no Federal or state agency has passed upon the Units or made any findings or
determination as to the fairness of this investment; and

 
 
(2)
there are substantial risks of loss of investment incidental to the purchase of
the Units, including those summarized in the Memorandum.

     
 
o.
 
p.
The Company has suggested to the Subscriber that it should consult with legal
and financial professionals in connection with making its investment in the
Units.
 
All information which the Subscriber has provided to the Company concerning the
Subscriber, the financial position and knowledge of the Subscriber as to
financial and business matters or, in the case of a corporation, partnership,
trust or other entity, the knowledge of financial and business matters of the
person making the investment decision on behalf of such entity, including all
information contained herein, is true and complete as of the date set forth at
the end hereof, and if there should be any adverse change in such information,
whether prior to or after this subscription being accepted, the Subscriber
agrees immediately to provide the Company with accurate and complete information
concerning any such change.

 
 
q.
The Subscriber’s investment in the Company has not been solicited in any way by
anyone other than the Company’s directors, and the Subscriber has been given no
assurances with respect to the Company’s future performance.

 

                                                                 
 
5

--------------------------------------------------------------------------------

 

 
5.
Governing Law.  This Subscription Agreement in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of Nebraska without regard to its conflicts of laws  provisions.

 
6.           Operating Agreement of the Company.  Subscriber acknowledges that
it has received a copy of the Proposed Operating Agreement and Subscriber agrees
that, upon acceptance of this subscription and fulfillment of the Escrow
Conditions and the Additional Escrow Conditions, Subscriber will become a party
to and be bound by the provisions of the Proposed Operating
Agreement.  Subscriber hereby appoints any officer of the Company as
Subscriber’s attorney-in-fact to execute the Proposed Operating Agreement on
behalf of Subscriber.
 
7.           Subscription Irrevocable.  This Subscription Agreement and the
subscription for the Units represented hereby shall be irrevocable after
delivery to the Company.
 
8.           Binding Effect.  This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their heirs, successors, legal
representatives and assigns.  Neither this Subscription Agreement nor any
interest herein is assignable by Subscriber without the prior written consent of
the Company, which may be withheld in the Company’s sole discretion.
 
9.           Entire Agreement; Definitions.  This Subscription Agreement,
together with the agreements referred to herein (including without limitation
the Proposed Operating Agreement and the Letter Agreement) constitutes the
entire agreement between the parties pertaining to the purchase of the Units and
supersedes any prior understanding; provided that defined terms not otherwise
defined herein are defined as provided in the Memorandum.
 
10.           Severability.                      If any provision of this
Subscription Agreement is invalid or unenforceable under any applicable law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such applicable
law.  Any provision hereof which may be held invalid or unenforceable under any
applicable law or in any particular instance shall not affect the validity or
enforceability of any other provisions hereof or of such provision in any other
instance, and to this extent the provisions hereof shall be severable.
 
11.           Transfers and Assigns.  The Subscriber agrees not to transfer or
assign this Agreement, or any of the Subscriber’s interest herein, and further
agrees that the transfer or assignment of the Units shall be made only in
accordance with applicable laws, this Agreement and the Company’s Proposed
Operating Agreement.
 
12.           Waivers.   No waiver by any party of any breach of any term of
this Agreement shall be construed as a waiver of any subsequent breach of that
term or any other term of the same or of a different nature.
 
13.           Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.
 

                                                                 
 
6

--------------------------------------------------------------------------------

 

  14.           Attorneys’ Fees and Other Costs.   If any legal action or any
arbitration or other proceeding is brought for the enforcement of this Agreement
or because of an alleged dispute, breach, default, or misrepresentation in
connection with any of the provisions of this Agreement, the successful or
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees and other costs incurred in that action or proceeding, in addition to any
other relief to which they may be entitled.
 
15.           Indemnification.  Subscriber acknowledges that it understands the
meaning and legal consequences of the representations, warranties and agreements
contained herein, that the Company is relying on the accuracy of the
representations, warranties and agreements by the undersigned as contained
herein, and that it would not be permitted to purchase any Units if any
representation or warranty were known to be materially false.  Accordingly,
Subscriber hereby agrees to indemnify and hold harmless the Company, the
Company’s officers, directors, employees, agents and members, and each other
person, if any, who controls or is controlled by any thereof, within the meaning
of Section 15 of the Securities Act (and any similar provisions of state laws),
from and against any and all loss, damage, liability, cost or expense due to or
arising out of a breach of any representation, warranty or agreement of the
undersigned contained in this Agreement.  This indemnity shall survive the
purchase and sale of the Units subscribed for herein.
 
16.           Termination of the Offering. The offering of the Units can be
terminated at any time by the Company prior to satisfaction of the final escrow
release condition regardless of whether this Subscription Agreement has
theretofore been accepted by the Company.  In the event of such termination, the
amount paid for the Units previously remitted by Subscriber shall be refunded to
Subscriber and this Subscription Agreement, and the parties’ obligations
hereunder, shall terminate.
 
17.           Conflicts in Documentation.  In the event of a conflict or
variation between any provision within this Subscription Agreement, the
Memorandum and the Letter Agreement, the Letter Agreement shall take precedence
over this Subscription Agreement and the Memorandum.






[Signature Pages Follow]

                                                                   
 
7

--------------------------------------------------------------------------------

 

NEDAK ETHANOL, LLC
Signature Page to Subscription Agreement
(Page 1 of 2)


A.  SUBSCRIPTION
 
⁪       FOR CLASS B PREFERRED MEMBERSHIP UNITS
 
Total Number of Units
Subscribed:                                                                
 
Total Subscription Amount:
(Minimum $10,000 unless waived)
__________________
 
 
$                                
   



B.  SUBSCRIBER ADDRESS AND TAX INFORMATION
(Please print clearly. List name of Subscriber(s) exactly as it should be
reflected in the Company’s Register.)
 
Subscriber:
Name: ____________________________________                                                               
Address:    ________________________________ 
_________________________________________
_________________________________________
Telephone Number (include area code):
office:
____________________________________                                                                
home:  ____________________________________                                                             
E-mail: ____________________________________
Joint Owner (if applicable):*
Name:  ___________________________________                                                              
Address: _________________________________
_________________________________________
_________________________________________                                                               
Telephone Number (include area code):
office:
____________________________________                                                                
home:  ____________________________________
E-mail:_____________________________________
_________________________________________
Social Security Number or Taxpayer
Identification Number**
 
__________________________________________
 
 
__________________________________________
Social Security Number or Taxpayer
Identification Number**
 
___________________________________________
 
 
__________________________________________
State of Residence for Individual
__________________________________________
State of Formation for Entity
___________________________________________
State of Residence for Individual
___________________________________________
State of Formation for Entity
 
*If a subscription is signed by more than one Subscriber, the Subscribers will
be treated as joint tenants with full rights of survivorship, unless the Company
is specifically instructed otherwise.
 
**If more than one social security number is required to be provided, the
Company will deliver Schedule K-1 and notices to the Subscriber at the address
associated with the first social security number.


                                                                 
 
8

--------------------------------------------------------------------------------

 

NEDAK ETHANOL, LLC
Signature Page to Subscription Agreement
(Page 2 of 2)


C.  SIGNATURE(S)
Each undersigned Subscriber agrees to be bound by the Subscription Agreement and
represents and warrants as provided in the foregoing Subscription Agreement that
the information provided herein and in the attached Subscriber Questionnaire is
true, correct and complete.
Dated:  ______________________________________, 2011
 
 
Individuals: 
 
  Entities:           Name of Individual Member (Please Print)   Name of Entity
(Please Print)  
 
 
      Signature of Individual    Print Name and Title of Officer  
 
 
      Name of Joint Individual Member (Please Print)   Signature of Officer  
 
 
     
Signature of Joint Individual Member
                     

 


                                                                          
   
D.  ACCEPTANCE BY COMPANY


This Subscription Agreement has been accepted by the Company as of the date set
forth below.
 
ACCEPTED BY:
NEDAK ETHANOL, LLC
 
By:_____________________________________
Title:____________________________________
Date:____________________________________

                                                            
 
9

--------------------------------------------------------------------------------

 

APPENDIX 1
 
NEDAK ETHANOL, LLC
 
SUBSCRIBER QUESTIONNAIRE
 
You (the “Subscriber”) must complete this Subscriber Questionnaire (the
“Questionnaire”) in order to subscribe to purchase Class B Preferred Membership
Units (the “Units”) of Nedak Ethanol, LLC (the “Company”).  The purpose of this
Questionnaire is to provide the Company with certain information required
pursuant to Regulation D promulgated under the Securities Act of 1933, as
amended (the “Act”), and other federal and state rules and regulations.  The
sale of the Units has not been registered under the Act or under applicable
state securities laws, and the Units are offered for sale in reliance upon
exemptions from registration for private offerings.
YOUR ANSWERS WILL AT ALL TIMES BE KEPT STRICTLY CONFIDENTIAL.
However, by signing this Questionnaire, you agree that the Company may present
this Questionnaire to such parties as it deems appropriate if called upon to
establish the availability under the Act or any state law of an exemption from
registration.  If the answer to any question is “None” or “Not Applicable,”
please so state.  Attach additional sheets of paper if necessary to complete any
answer.  Please print or type your answers.

                                                                
 
10

--------------------------------------------------------------------------------

 

Please complete, sign, date, and return this Questionnaire to the Company.
PART A – INDIVIDUALS
(Part A must be completed if Subscriber is an individual.  If Subscriber
is not an individual, please complete Part B below.)
 
1.
Personal Data.

 
Name:  _____________________________________________________________________                                                                                                         
Home
Address:  ______________________________________________________________                                                                                             
___________________________________________________________________________
___________________________________________________________________________
Occupation: _________________________________________________________________                                                                                              
Business
Address: ____________________________________________________________                                                                                              
Telephone: Bus
(___)_____________                                                          Res
(___)_____________
Email
Address: _______________________________________________________________                                                                                               
State of Principal
Residence:  ____________________________________________________                                                                                                         
Other states in which you have resided during the last two years:
_________________________
___________________________________________________________________________
State(s) with which resident state income tax returns have been filed for the
past two years:______
___________________________________________________________________________




2.
Accredited Subscriber Status.  If any of the following categories is applicable
to you, such that you would be an accredited investor within the meaning of the
federal securities laws, please initial the space opposite the applicable
category and then go directly to the signature page of this Questionnaire:

 
 
     
a.
A natural person whose individual net worth or joint net worth with such
person’s spouse exceeds $1,000,0001; or

 
     
b.
A natural person whose individual income in each of the two most recent years
was in excess of $200,000, or whose joint income with that person’s spouse was
in excess of $300,000 in each of those years, and who reasonably expects an
income reaching the same level in the current year.

 
You agree to provide the Company upon its request with written evidence of
qualification under any category initialed above.


PART B - SUBSCRIBERS WHO ARE NOT INDIVIDUALS


1.
General Information.

 
   
 

  Name of Entity:                       Address of Principal Office:            
                   

 

____________________________
 
1 “Net worth” means the excess of total assets at fair market value, including
home furnishings and automobiles, over total liabilities.  Note that the value
of the Subscriber’s primary residence may not be included in “net worth,” but
the extent to which any indebtedness with recourse exceeds the fair market value
of Subscriber’s primary residence must be included in total liabilities.
 

                                                                  
 
11

--------------------------------------------------------------------------------

 

    Type of
Organization:  __________________________________________________________________________                                                                                                                             
    Date and Place of
Organization: _________________________________________________________________
Principal Contact Name and Email Address:
________________________________________________________
    _________________________________________________________________________________________
    (Please attach a copy of your organizational documents, as amended.)


2.
Business.

 
A brief description of the business conducted by the entity is as
follows:_________________________________
________________________________________________________________________________________
________________________________________________________________________________________
________________________________________________________________________________________






Each person involved in making the decision on behalf of the entity, to
subscribe to purchase the Units is listed below:
 
 

   Name       Title                                                    

 
Each person named above must complete Part A of this Questionnaire.


3.
Accredited Subscriber Status of Entity.

 
If any of the following categories is applicable to the entity, such that the
entity is an accredited investor within the meaning of the federal securities
laws, please initial the space opposite the applicable category and then go
directly to the signature page of this Questionnaire:


 
a.
A bank, as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”)
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in an individual or a fiduciary
capacity.

 
b.
Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

 
c.
An insurance company, as defined in Section 2(13) of the Act.

  d. An investment company registered under the Investment Company Act of 1940.

 
e.
A business development company, as defined in Section 2(a)(48) of the Investment
Company Act of 1940.

 
f.
A small business investment company licensed by the U.S. Small Business
Administration.

 
g.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

 
h.
An employee benefit plan within the meaning of Title I the Employee Retirement
Income Security Act of 1974 and the investment is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is a savings and loan institution,
or if the plan has total assets in excess of $5,000,000, or, if a self-directed
plan, with the investment decision made solely by persons that are accredited
investors.  If a self


                                                                 
 
12

--------------------------------------------------------------------------------

 

 
directed plan, all persons involved in making the investment decision must
complete Part A of this Questionnaire.

 
i.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
j.
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Units, with total assets in excess of
$5,000,000.

 
k.
An entity in which all of the equity owners are accredited investors and meet
the criteria listed in Part A, Section 2 of this Questionnaire.  Each equity
owner also must complete the information in Part A of this Questionnaire.

If you checked this item, please complete the following part of this question:
(i)           List all equity owners:
 

                               

 
  (ii)
What is the type of entity?
   

 
(iii)
Attach a copy of your resolutions or other evidence of the entity’s authority to
make this investment.

 
l.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person, as defined in Rule 506 of Regulation D of the Act.



PART C – SIGNATURE OF SUBSCRIBER(S)
(Both individual Subscribers and entity Subscribers are required to sign below)


The information contained in this Subscriber Questionnaire is true and correct
in all material respects and is provided as a material inducement to the Company
to sell the Units pursuant to the Subscription Agreement to which this
Subscriber Questionnaire is attached as Appendix 1.


Dated:________________, 2011
 
 
Individuals: 
 
  Entities:           Name of Individual Member (Please Print)   Name of Entity
(Please Print)  
 
 
      Signature of Individual    Print Name and Title of Officer  
 
 
      Name of Joint Individual Member (Please Print)   Signature of Officer  
 
 
     
Signature of Joint Individual Member
                     

 


                                                                 
 
13

--------------------------------------------------------------------------------

 



 
EXHIBIT 2



Fifth Amended and Restated Operating Agreement






(Please refer to Exhibit 3.2.2 to the Company’s Current Report on Form 8-K filed
with the Securities and Exchange Commission on January 24, 2012)

                                                                   
 
14

--------------------------------------------------------------------------------

 

 
 
EXHIBIT 3


Director Conversion




Director
Class A Units
to be issued
   
Richard Bilstein
12.30
Timothy Borer
12.00
Paul Corkle
7.80
Steve Dennis
8.10
Jerome Fagerland
7.70
Clayton Goeke
7.10
Jeff Lieswald
7.40
Robert Olson
8.10
Kenneth Osborne
7.50
Paul Seger
8.00
Kirk Shane
7.70
Todd Shane
8.20
Everett Vogel
11.20
Gerald Winings
6.90
   
TOTAL:
120
   






                                                               
 
15

--------------------------------------------------------------------------------

 

EXHIBIT 4


Approved Non-Capital Expenditures




Estimated Sources and Uses for a December 30, 2011 Financial Close
     
Sources
   
Nedak Equity
 
$5,524,000
Tenaska Equity
 
$5,000,000
Restricted Cash Conversion
 
$1,462,600
Unrestricted Cash
 
$707,500
Accounts  Receivable
 
$2,627,000
Inventory
 
$3,064,010
Total Sources
 
$18,385,110
           
Uses
   
AgCountry
 
$7,105,272
Arbor Deliquent Taxes; plus deliquent real and PP taxes
 
$1,833,000
Arbor Deliquent Interest, late fees, and collection
 
$1,084,328
Environmental & Safety Compliance Capex
 
$274,000
Meuret Payables
 
$202,000
Corn Payables
 
$3,277,010
Other Payables
 
$90,000
Ascendant Fees
 
$120,000
Legal Fees
 
$250,000
Financing Fees
 
$260,000
Arbor Pre-funded Tax Escrow
 
$230,000
Total Uses
 
$14,725,610
Net Cash
 
$3,659,500


                                                                  
 
16

--------------------------------------------------------------------------------

 

EXHIBIT 5


Approved Capital Expenditures




[*]
























































NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

                                                               
 
17

--------------------------------------------------------------------------------

 
